Title: From Thomas Jefferson to William Short, 28 March 1823
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Mar. 28. 23.
From your letter of prophecies I too have caught the spirit of prophecy: for who can withold looking into futurity, on events which are to change the face of the world, and the condition of man throughout it, without indulging himself in the effusions of the holy spirit of Delphos? I may do it the more safely as, to my vaticinations, I always subjoin the Proviso ‘that nothing unexpected happen to change the predicted course of events.’ if, then, France has invaded Spain, an insurrection immediately takes place in Paris, the Royal family is sent to the Temple, thence perhaps to the Guillotine; to the 2. or 300,000. men able to bear arms in Paris will flock all the young men of the nation, born and bred in principles of freedom, and furnish a corps d’armée with Orleans, Beauharnois, or Fayette at their head; the army of the Pyranees catch the same flame and return to Paris with their arms in their hands: the Austrian and Prussian armies march to the relief of Louis XVIII. a descendant as well as Ferdinand of Henri IV.as soon as their backs are turned, an universal insurrection takes place in Germany, Prussia, perhaps the Netherlands, thro’ all Italy certainly, who besides a force sufficient to settle their own governments, can send aids to France. Alexander, in the meantime, having dexterously set all the South of Europe together by the ears, leaves them the bag to hold, and turns his whole force on Turkey, profiting of the opportunity at length obtained, which never occurred before, and never would again.In the meantime Great Britain and the US. prepare for milking the cow, and, as friends to all parties, furnish all with cabotage, commerce, manufactures and food. Great Britain particularly gets full emploiment for all her hands, machines and capital; she recovers from her distresses & rises again into prosperity and splendor. she goes hand in hand with us in reaping this harvest, and on fair principles of Neutrality, which it will now be her interest to settle and observe: she joins us too in a guarantee of the independance of Cuba, with the consent of Spain, and removes thus this bone of contention from between us. We avail ourselves of this occasion of a cordial conciliation and friendship with Spain, by assuring her of every friendly office which even a partial neutrality will permit, and particularly that, during their struggle, they need fear nothing hostile from us in their colonies; and Spain and Portugal wisely relinquish the dependance of all their American colonies, on condition they make common cause with them in the present conflict.—Is not this a handsome string of events, which are to give Representative governments to all Europe, & all of which are surely to take place, ‘if nothing unexpected happens to change their course’? it might be amusing, half a dozen years hence, to review these predictions and see how they tally with history.I shall recieve, with high pleasure, your visit in the autumn. when the time approaches, we must secure a concert between that and mine to Bedford to which all times are indifferent.—our University is now compleat to a single building, which, having seen the Pantheon, your imagination will readily supply, so as to form a good idea of it’s ultimate appearance. you must bequeath it your library, as many others of us propose to do.The bone of my arm is well knitted and strong; but the carpal bones, having been disturbed, maintain an oedematous swelling of the hand and fingers, keeping them entirely helpless, and holding up no definite  term for the recovery of their usefulness. I am now in the 5th month of this disability.Nothing could have carried me thro’ the labor of this long letter, but the glow of the Pythian inspiration, and I must rest, after exhaustion, as that goddess usually did, adding only assurances of my constant and affectionate friendship and respect.Th: Jefferson